 



 

Exhibit 10.11

 

July 30, 2014

 

Miki Kapoor

6 Sunnybrae Place

Bronxville, NY 10708

miki.kapoor@fulbrigtmail.org

 

Dear Miki,

 

On behalf of Everyday Health, Inc. (the “Company”), I am pleased to offer you
the full-time position of President of Healthcare Solutions, reporting to Ben
Wolin. This offer is contingent upon the completion of successful reference
checks. The terms of your employment relationship with the Company will be set
forth below.

 

Cash Compensation: Your start date will be no later than September 8, 2014. Your
annual base salary will be three hundred-seventy five thousand dollars
($375,000). You are an exempt employee and therefore not eligible to receive
overtime pay. Company employees are paid semi-monthly on the 15th and end of the
month. You are eligible to receive an annual performance bonus, and the target
for this annual performance bonus is 100% of your base salary (i.e. $375,000).
For calendar year 2014, you will be eligible to receive a pro-rated target bonus
in the amount of two hundred-twenty five thousand dollars ($225,000), and the
precise amount of the bonus to be paid will be based on the Company’s 2014
revenue and Adjusted EBITDA results relative to the Board-approved budget. For
calendar year 2015, the bonus structure will be (i) 75% based on specific goals
for the Healthcare Solutions business, to be determined at the end of 2014, and
(ii) 25% based on specific financial and/or operating goals for the Company as a
whole. In addition to the annual bonus, you will be paid a special one-time
bonus payment of $250,000 if (and only if) the Healthcare Solutions business
unit generates $7.5 million of “Incremental Revenue” (as defined below) by March
31, 2016. The $250,000 bonus shall be paid within ten days of the Company’s
earnings release for the calendar quarter in which the Company passed the
Incremental Revenue threshold. “Incremental Revenue” shall be revenue attributed
to the Healthcare Solutions business unit but excluding (i) revenue resulting
from an acquisition or similar corporate transaction by the Company and (ii)
revenue attributable to the Company’s existing initiatives (e.g. Mayo Clinic
relationship) that are transferred to our housed in the Healthcare Solutions
business unit. You will be eligible for the benefits package that EHI offers to
its regular, full time employees, subject to the terms and conditions of the
applicable benefits plan. The details of this package will be sent to you
electronically. Please bring the completed paperwork with you on your first day
of employment.

 

 1

 

 

Equity Compensation: Subject to final approval of the Compensation Committee of
the Board of Directors, you will receive a grant of 150,000 stock options in
connection with your hiring. 25% of the options subject to this grant will vest
on the first anniversary of your employment and the balance will vest monthly
thereafter over the next 36 months. The exercise price for this stock option
grant will be the closing price on the New York Stock Exchange on the date of
final approval of the grant by the Compensation Committee. In addition to the
above grant of 150,000 stock options, and subject to final approval of the
Compensation Committee, you will receive a second grant, this one also for
150,000 stock options, no later than April 30, 2015. With respect to the second
option grant, 25% of the options will vest on the first anniversary of the date
of grant and the balance will vest monthly thereafter over the next 36 months.
The exercise price for the second stock option grant will be the closing price
on the New York Stock Exchange on the date of final approval of the grant by the
Compensation Committee. With respect to both of the above stock option grants,
if you remain in continuous service at the time of a “change in control,” 50% of
the then-unvested options will become vested and exercisable as of immediately
prior to the closing of such transaction.

 

Severance: If the Company terminates your employment without Cause (as defined
below), and other than as a result of your death or disability, and provided
such termination constitutes a "separation from service" (as defined under
Treasury Regulation Section 1.409A-1(h)), then subject to your obligations
below, the Company will pay to you, as severance, an amount equal to twelve (12)
months of your then-current base salary (the "Severance Benefits"). In addition,
you will receive the Severance Benefits if you resign from employment with the
Company for “Good Reason” within ten (10) days after the occurrence of one of
the events specified in the definition of Good Reason, by giving notice that you
intend to terminate your employment for Good Reason on the thirtieth (30) day
following the Company’s receipt of your notice, if the Company has not cured the
event that gives rise to Good Reason before the end of such thirty (30) day
period. The Severance Benefits are conditional upon (a) your continuing to
comply with your obligations under your Agreement to Protect Information, Assign
Inventions. And Prevent Unfair Competition and Unfair Solicitation (the
"Confidentiality Agreement") during the period of time in which you are
receiving the Severance Benefits and (b) your delivering to the Company an
effective, general release of claims in favor of the Company in a form
acceptable to the Company within 30 days following your termination date. The
Severance Benefits will be paid as salary continuation on the Company's regular
payroll schedule over the 12 month period immediately following your termination
date, and will be subject to applicable tax withholdings; provided, however,
that no payments will be made prior to the 30th day following your termination
date.

 

For purposes of this Agreement, "Cause" means (A) your conviction (including a
guilty plea or a no contest plea) of a felony, or of any other crime involving
fraud, dishonesty or moral turpitude; (B) your attempted commission of or
participation in a fraud or act of material dishonesty against the Company; (C)
your material breach of any written agreement between you and the Company
(including but not limited to your Confidentiality Agreement) or material breach
or neglect of any statutory or fiduciary duty you owe to the Company; or (D)
your conduct that constitutes gross insubordination, incompetence or habitual
neglect of your duties, as determined by the CEO. For purposes of this
Agreement, “Good Reason” means the occurrence of any of the following without
your prior written consent: (i) a reduction by the Company in your base salary
or target bonus; or (ii) relocation of your principal place of business more
than fifty (50) miles from its current location.

 

 2

 

 

It is intended that all of the Severance Benefits payable under this letter
satisfy, to the greatest extent possible, the exemptions from the application of
Code Section 409A provided under Treasury Regulations 1.409A-1(b)(4) and
1.409A-1(b)(9), and this letter will be construed to the greatest extent
possible as consistent with those provisions. For purposes of Code Section 409A
(including, without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), your right to receive any installment payments under this
letter (whether severance payments, reimbursements or otherwise) shall be
treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder shall at all times be considered a separate
and distinct payment. Notwithstanding any provision to the contrary in this
letter, if you are deemed by the Company at the time of your separation from
service to be a "specified employee" for purposes of Code Section
409A(a)(2)(B)(i), and if any of the payments upon separation from service set
forth herein are deemed to be "deferred compensation", then to the extent
delayed commencement of any portion of such payments is required in order to
avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i) and the
related adverse taxation under Section 409A. such payments shall not be provided
to you prior to the earliest of (i) the expiration of the six-month period
measured from the date of your Separation from Service with the Company, (ii)
the date of your death or (iii) such earlier date as permitted under Section
409A without the imposition of adverse taxation. Upon the first business day
following the expiration of the applicable Code Section 409A(a)(2)(B)(i) period,
all payments deferred pursuant to this paragraph shall be paid in a lump sum to
you, and any remaining payments due shall be paid as otherwise provided herein.

 

Business Expenses: All approved business expenses will be reimbursed, following
submission of an approved expense report approved by your manager.

 

Non-Disclosure and Developments Agreement: Like all Company employees, you will
be required to sign the Company’s standard “Agreement to Protect Information,
Assign Inventions, and Prevent Unfair Competition and Unfair Solicitation” as a
condition of employment. In addition, you will be required to abide by the
Company’s strict policy that prohibits any new employee from using or bringing
with him or her from any previous employer any confidential information, trade
secrets, or proprietary materials or processes of such former employer.

 

At-Will Employment: This letter does not constitute a guarantee of employment or
an employment contract for any specified period of time. You will be an
employee-at-will, meaning that either you or the Company may terminate your
employment relationship at any time, without notice, for any reason or no
reason.

 

Federal Immigration Law: For purposes of federal immigration law, you are
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Documentation must be provided
to us within three (3) business days of your commencement date, or our
employment relationship with you may be terminated.

 

 3

 

 

We are pleased that you are joining our team to work with us to help the Company
reach its full potential. Please confirm your acceptance of this offer by
signing and emailing one copy of this letter to me at
ashapiro@everydayhealthinc.com. If you have any questions, please feel free to
contact me at (646)-728-9715.

 

Sincerely,

 

/s/ Alan Shapiro

Alan Shapiro

EVP, General Counsel

 

cc: Ben Wolin

 

The foregoing terms and conditions are hereby accepted:

 

Employee Signature: /s/ Miki Kapoor         Name: Miki Kapoor         Date: July
30, 2014  

 

 4

  